









Allegion plc
Incentive Stock Plan of 2013


Global Stock Option Award Agreement


Dated as of [Grant Date] (“Grant Date”)


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
non-qualified stock option (the “Option”) to purchase [insert number of shares
subject to Option] ordinary shares of the Company (the “Shares”) at an exercise
price of US$[insert option price] per Share, pursuant to and subject to the
terms and conditions set forth in the Company’s Incentive Stock Plan of 2013
(the “Plan”) and to the terms and conditions set forth in this Stock Option
Award Agreement (the “Award Agreement”), including any appendix to the Award
Agreement for Participant’s country (the “Appendix”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same meanings in this Award
Agreement.
1.Vesting.


Participant’s right to purchase Shares subject to the Option shall vest in
accordance with the table below (each date being a “Vesting Date”), subject to
Participant’s continued employment with the Company or an Affiliate on each
Vesting Date.
[Vesting Table: quantity, Month DD, YYYY]


2.Term of Option.


The term of the Option shall be 10 years from the Grant Date, subject to the
provisions of Section 3 below.
3.Termination of Employment.


Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:
(a)General
If Participant’s employment terminates due to any reason or in any circumstances
not specified in Sections 3(b) through (g) below, Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)Group Termination
If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully







--------------------------------------------------------------------------------







vested, all other unvested Options shall be cancelled as of the date of
termination of active employment and all vested Options shall remain exercisable
for 3 years following termination of active employment.
(c)Job Elimination / Change / Relocation


If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 1 year from the date of termination of active
employment to exercise vested Options and all unvested Options will be cancelled
as of the date of termination of active employment.
(d)Termination Due to Disability
If Participant’s employment terminates due to disability, all unvested Options
shall vest as of the date of such termination of employment and vested Options
shall remain exercisable for 3 years following termination of employment.
(e)Termination Due to Retirement


Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), all unvested Options shall continue to vest
according to their original vesting schedule and Participant shall have 5 years
from the date of termination of active employment to exercise all vested
Options.
(f)Termination Due to Death


Notwithstanding the provisions of Section 3(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 3 years following termination of employment.
(g)Termination for Cause


In the event Participant’s employment is terminated for cause, all Options,
whether vested or unvested, shall be cancelled immediately upon termination of
active employment. For purposes of this Section 3(g), “cause” shall mean (i) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (ii)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (iii)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(h)Expiration of Options


Notwithstanding the provisions of Sections 3(a) through (g) above, in no event
shall any portion of the Options be exercisable more than 10 years after the
Grant Date.
4.Change in Control.


In the event of a Change in Control, the treatment of the Options will be
governed by the terms of the Plan.
5.Responsibility for Taxes.







--------------------------------------------------------------------------------







Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (i) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Option; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax‑Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant will make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;

(b)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization without
further consent);

(c)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items; and/or

(d)
withholding in Shares to be issued upon exercise of the Option; provided,
however, that if Participant is a Section 16 officer of the Company under the
Act, then the Committee (as constituted to satisfy Rule 16b-3 of the Act) will
determine the method of withholding from alternatives (a) - (d) above and, if
the Committee does not exercise its discretion prior to the applicable
withholding event, then Participant will be entitled to elect the method of
withholding from alternatives (a) - (c) above.



The Company may withhold for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding Shares, for tax purposes, Participant is deemed to have been issued
the full number of Shares subject to the exercised Option, notwithstanding that
a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items. The Company may refuse to honor the exercise of the Option or
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
6.Nature of Grant.


In accepting the Option, Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;







--------------------------------------------------------------------------------







(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;


(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the Option and the Shares subject to the Option, and the income and value of
same, are not intended to replace any pension rights or compensation;


(f)the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(g)unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, services Participant may provide as a
director of an Affiliate;


(h)the grant of the Option and Participant’s participation in the Plan will not
create a right to employment or be interpreted as forming or amending an
employment or service contract with the Company, the Employer or any Affiliate
and will not interfere with the ability of the Company, the Employer or any
Affiliate, as applicable, to terminate Participant’s employment or service
relationship (if any);


(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty; if the Shares subject to the Option do not
increase in value, the Option will have no value; if Participant exercises the
Option and acquires Shares, the value of such Shares may increase or decrease,
even below the exercise price;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any) or from cancellation of the Option
or recoupment of any financial gain resulting from exercise of the Option as
described in Section 13 below;


(k)for purposes of the Option, Participant’s employment or other service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any) and,
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the Option under the Plan, if any, will
terminate as of such date, or will be measured with reference to such date in
the case of a Group Termination Event, and will not be extended by any notice
period (e.g., Participant’s period of active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); furthermore, in the
event of termination of Participant’s employment or other service relationship
(regardless







--------------------------------------------------------------------------------







of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any),
Participant’s right to exercise the Option after termination of employment, if
any, will be measured with reference to such date and will not be extended by
any notice period; the Committee shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the Option (including whether Participant may still be considered to be
providing services while on a leave of absence);


(l)unless otherwise provided in the Plan or by the Company, in its discretion,
the Option and the benefits evidenced by this Award Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and


(m)neither the Company, nor the Employer nor any Affiliate will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Option or of any
amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.


7.No Advice Regarding Grant.


The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or his or her acquisition or sale of the underlying Shares. Participant
should consult with his or her own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.
8.Data Privacy.


(a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about Participant, including, but not
limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Options granted under the Plan
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The Company, with its
registered address at Block D, Iveagh Court, Harcourt Road, Dublin 2, Ireland,
acts as the data controller in respect of such Data.


For Participants in the European Union / European Economic Area, the legal basis
for the processing of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS, Broadridge Output Solutions, Inc., Cognizant Worldwide Limited, DG3, HCL
Technologies Limited, Iron Mountain, Solium Capital, Taylor Communications,
which assists the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. Participant
may be asked







--------------------------------------------------------------------------------







to acknowledge or (where applicable) agree to separate terms and data processing
practices with the service provider, with such agreement (where applicable)
being a condition to the ability to participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. Participant’s country or jurisdiction may have different
data privacy laws and protections than the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent a company registers for the
EU-U.S. Privacy Shield program.


For Participants in the European Union / European Economic Area, the legal basis
for the transfer of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the transfer of Data is Participant’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.


(e)Data Subject Rights. Participant may have a number of rights under the data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant understands that he or she can contact
Dataprivacy@Allegion.com.


(f)Declaration of Consent (for Participants outside of the European Union /
European Economic Area Only). By accepting this Option and indicating consent
via the Company’s online acceptance procedure, Participant is declaring that he
or she agrees with the data processing practices described herein and consents
to the collection, processing and use of Data by the Company and the transfer of
Data to the recipients mentioned herein, including recipients located in
countries which may not have a similar level of protection from the perspective
of the data protection laws in Participant’s country.


Participation in the Plan is voluntary and Participant is providing the consents
described herein on a purely voluntary basis. If Participant does not consent,
or if Participant later seeks to revoke his or her consent, Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant Options under the Plan to Participant or administer or maintain
Participant’s participation in the Plan.
9.Electronic Delivery and Participation.


The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.







--------------------------------------------------------------------------------











10.Insider Trading/Market Abuse Laws.


Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions including, but not limited to, the United
States and Participant’s country of residence, which may affect Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares or rights to
Shares (e.g., the Option) or rights linked to the value of Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy.
11.Country-Specific Terms and Conditions.


Notwithstanding any provisions in this Award Agreement, the Option and any
Shares subject to the Option shall be subject to any special terms and
conditions for Participant’s country set forth in the Appendix. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
12.Imposition of Other Requirements.


This grant is subject to, and limited by, all applicable laws and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
13.Recoupment Provision.


In the event that Participant commits fraud or engages in intentional misconduct
that results in a need for the Company to restate its financial statements, then
the Committee may direct the Company to (i) cancel any outstanding portion of
the Option and (ii) recover all or a portion of the financial gain realized by
Participant through exercise of the Option. Further, Participant agrees that the
Option and any financial gain realized by Participant through exercise of the
Option shall be subject to forfeiture and/or repayment to the Company to the
extent required to comply with any applicable laws or the rules and regulations
of the securities exchange or inter-dealer quotation system on which the Shares
are listed or quoted, including, without limitation, pursuant to Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.
14.Choice of Law and Venue.


The Option grant and the provisions of this Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to such state’s conflict of laws or provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Award







--------------------------------------------------------------------------------







Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware and agree that such litigation shall be conducted in the
courts of New Castle County, Delaware, or the federal courts for the United
States for the District of Delaware, where this grant is made and/or to be
performed.
15.Severability.


The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
16.Language.


Participant acknowledges and represents that he or she is proficient in the
English language or has consulted with an advisor who is sufficiently proficient
in English, as to allow Participant to understand the terms of this Award
Agreement and any other documents related to the Plan. If Participant has
received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
17.Waiver.


Participant acknowledges that a waiver by the Company of breach of any provision
of this Award Agreement shall not operate or be construed as a waiver of any
other provision of this Award Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.
18.Acknowledgement of Availability of Plan Prospectus.


Participant acknowledges that he or she has been provided with access to a copy
of the Plan prospectus and Plan document, links to both of which are available
below:
[EMBED LINK TO PLAN PROSPECTUS] [EMBED LINK TO PLAN DOCUMENT]
Paper copies of the Plan prospectus and Plan document are also available upon
request from the Company’s stock administration department, at the contact
information provided on the cover page of the Plan prospectus.
19.Acknowledgement & Acceptance within 120 Days.


This grant is subject to acceptance, within 120 days of the Grant Date, by
electronic acceptance through the website of UBS, the Company’s stock option
administrator. Failure to accept the Option within 120 days of the Grant Date
may result in cancellation of the Option.
Signed for and on behalf of the Company:
__________________________________                    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.







--------------------------------------------------------------------------------









Appendix
to


Allegion plc
Incentive Stock Plan of 2013


Global Stock Option Award Agreement
Country-Specific Terms and Conditions




This Appendix includes special terms and conditions applicable to Participant if
Participant is in one of the countries listed below. These terms and conditions
supplement or replace (as indicated) the terms and conditions set forth in the
Award Agreement. If Participant is a citizen or resident of a country other than
the one in which he or she is currently working, or if Participant transfers
employment or residency to another country after the Option is granted, the
Company, in its discretion, will determine the extent to which the terms and
conditions set forth in this Appendix will apply to the Participant.
This Appendix also includes information relating to exchange control, foreign
asset / account reporting requirements and other issues of which Participant
should be aware with respect to his or her participation in the Plan. The
information is based on the exchange control, securities and other laws in
effect in the respective countries as of January 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Participant not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Option is exercised or the Shares
acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
working, or if Participant transfers employment or residency to another country
after the Option is granted, the information contained herein may not be
applicable to Participant.











--------------------------------------------------------------------------------







Australia
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).


Securities Law Information. If Participant acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Participant should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.
Belgium
Termination Due to Retirement. This provision replaces Section 3(e) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Acknowledgement and Acceptance within 120 Days. This provision supplements
Section 19 of the Award Agreement:
In addition to accepting the Option electronically through the website of UBS,
the Company’s stock option administrator, Participant must sign and return the
following form regarding the acceptance of the Option.
Foreign Asset/Account Reporting Information. Participant is required to report
any securities and bank or brokerage accounts held outside of Belgium on
Participant’s annual tax return. In a separate report, Belgian residents are
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which any such account was opened). This report, as well as additional
information on how to complete it, can be found on the website of the National
Bank of Belgium, www.nbb.be, under the Kredietcentrales / Centrales des crédits
caption.









--------------------------------------------------------------------------------







(FYI only: translation of official Dutch version)


2019 Stock Option Award


Offer Date:             The date this Award Agreement is delivered to you
Acceptance Date:             The sixtieth (60th) day after the Offer Date
Cancellation Date: One-hundred and twenty-one (121) days after Grant Date
1st Exercise Date: Three (3) full calendar years after the Offer Date
(E.g., if Offer Date is in 2019, 1st Exercise Date is 1 January 2023)


Please tick ONE option
1. ACCEPTANCE OF STOCK OPTIONS WITHIN 60 DAYS
☐ I accept the award of Stock Options offered to me on the Offer Date.
I understand and accept that - as a result of signing this letter within 60 days
of the Offer Date, i.e., on or before the Acceptance Date, and returning it to
EMEIA HR Representative - I will be subject to Belgian income tax(*)at the time
of the Acceptance Date on 23% of the value of the Shares underlying my award at
the time of the Offer Date.
OR
2. ACCEPTANCE OF STOCK OPTIONS WITHIN 60 DAYS WITH UNDERTAKING
 
☐ I accept the award of Stock Options offered to me on the Offer Date.
I understand and accept that - as a result of signing this letter within 60 days
of the Offer Date, i.e., on or before the Acceptance Date, and returning it to
EMEIA HR Representative - I will be subject to Belgian income tax(*) with
respect to the Stock Options at the time of the Acceptance Date.
I hereby confirm that I shall not exercise the Stock Options before the 1st
Exercise Date nor transfer the Stock Options. This undertaking is made pursuant
to article 43 of the Law of March 26, 1999, with a view to obtaining the reduced
lump sum valuation percentage of 11.5% of the value of the Shares underlying my
award at the time of the Offer Date.
OR
3. ACCEPTANCE OF STOCK OPTIONS BETWEEN ACCEPTANCE DATE AND CANCELLATION DATE
☐ I confirm I have received an award of Stock Options offered to me on the Offer
Date.
I have been informed that my signature of acceptance on or before the Acceptance
Date causes the award to be taxed at the time of the Acceptance Date, based on
the 23% or 11.5% valuation depending on whether or not I agree that I will not
exercise the Stock Options before the 1st Exercise Date and whether or not I
agree that I will not transfer the Stock Options. I understand that even if I do
not agree that I will not transfer the Stock Options pursuant to this document,
the Stock Options are subject to any other restriction on transfer set forth in
the Allegion plc Incentive Stock Plan of 2013.







--------------------------------------------------------------------------------







I understand and accept that as a result of signing this letter and returning it
to EMEIA HR Representative after the Acceptance Date, my award will not be taxed
at the time of the Acceptance Date. In this case, the current practice of the
Belgian tax authorities is to tax the Stock Options at exercise. (*) The taxable
amount will be based on the difference between the fair market value of the
Shares at the time of exercise and the exercise price.
I understand and accept that if I do not sign and return this letter to EMEIA HR
Representative prior to the Cancellation Date, the award of Stock Options may be
cancelled.


Name:    




PLEASE SIGN THE DUTCH VERSION
English translation FYI only


(*) In all three cases, the taxable benefit will be taxed at your marginal rate
of income tax. This benefit may also be subject to Belgian social security
contributions depending on the facts and circumstances.
The Company does not provide tax advice. You are responsible to seek your own
tax advice as appropriate.









--------------------------------------------------------------------------------







2019 Stock Option Toekenning




Datum van Aanbod:        De datum dat de toekenningsovereenkomst aan u wordt
bezorgd
Aanvaardingsdatum:        De zestigste (60ste) dag volgend op de Datum van
Aanbod
Annuleringsdatum:        Honderdeenentwintig (121) dagen na de Datum van
Toekenning
1e uitoefendatum:
Drie (3) volledige kalenderjaren na de Datum van Aanbod (Bv., indien de Datum
van Aanbod in 2019 valt, is de 1e uitoefendatum 1 januari 2023)



Gelieve één optie aan te tikken:
1. AANVAARDING VAN AANDELENOPTIES BINNEN 60 DAGEN


☐ Ik aanvaard de toekenning van de aandelenopties (“stock options”) die me
werden aangeboden op de Datum van Aanbod.
Ik begrijp en aanvaard dat ik - door het tekenen van dit formulier en het binnen
60 dagen na de Datum van Aanbod, ttz vóór of op de Aanvaardingsdatum, aan EMEIA
HR Representative te doen toekomen - op de Aanvaardingsdatum Belgische
loonbelasting(*) zal betalen op 23% van de waarde van de onderliggende aandelen
op de Datum van Aanbod.
2. AANVAARDING VAN AANDELENOPTIES MET VERBINTENIS BINNEN 60 DAGEN
OF:
☐ Ik aanvaard de toekenning van de aandelenopties (“stock options”) die me
werden aangeboden op de Datum van Aanbod.
Ik begrijp en aanvaard dat ik - door het tekenen van dit formulier en het binnen
60 dagen na de Datum van Aanbod, ttz vóór of op de Aanvaardingsdatum, aan EMEIA
HR Representative te doen toekomen - op de Aanvaardingsdatum Belgische
loonbelasting(*) zal betalen met betrekking tot de aandelenopties.
Verder bevestig ik hierbij dat ik de aandelenopties niet zal uitoefenen vóór de
1e uitoefendatum noch de aandelenopties zal overdragen. Deze toezegging wordt
gedaan, verwijzend naar artikel 43 van de wet van 26 Maart 1999, met het oog op
het toepassen van een verminderde belastbare waarde van 11.5% van de waarde van
de onderliggende aandelen op de Datum van Aanbod.
OF:
3. AANVAARDING VAN AANDELENOPTIES Tussen Aanvaardingsdatum en Annuleringsdatum
☐ Ik bevestig een toekenning te hebben ontvangen van aandelenopties (“stock
options”) die me werden aangeboden op de Datum van Aanbod .
Ik werd ervan op de hoogte gesteld dat indien ik de aanvaardingsbrief zou
ondertekenen vóór of op de Aanvaardingsdatum, ik met betrekking tot de
aandelenopties belast zou worden op het moment van de Aanvaardingsdatum en dit
op basis van 23% of 11.5% van de waarde van de onderliggende aandelen,
afhankelijk van mijn niet dan wel akkoord gaan om de aandelenopties niet uit te
kunnen uitoefenen vóór de 1e uitoefendatum en mijn niet dan wel akkoord gaan om
de aandelenopties niet te kunnen overdragen. Ik begrijp dat zelfs indien ik niet
akkoord ga om de aandelenopties niet over te dragen overeenkomstig dit document,
de aandelenopties onderworpen zjin aan enige andere overdrachtsbeperking
uiteengezet in het Allegion plc Incentive Stock Plan van 2013.







--------------------------------------------------------------------------------







Ik begrijp en aanvaard dat door het tekenen van dit formulier en het aan EMEIA
HR Representative te doen toekomen na de Aanvaardingsdatum het toegekende
voordeel niet op de Aanvaardingsdatum belastbaar is, maar, krachtens de op het
moment van toekenning in voege zijnde praktijk van de Belgische
belastingautoriteiten, belastbaar wordt op het moment van uitoefening van de
aandelenopties. (*) Het belastbaar voordeel zal berekend worden op basis van het
verschil tussen de “Fair Market Value” van de aandelen op het moment van
uitoefening en de uitoefenprijs.


Ik begrijp en aanvaard dat indien ik dit formulier niet onderteken en
terugbezorg aan EMEIA HR Representative vóór de Annuleringsdatum, de toekenning
van aandelenopties kan worden geannuleerd.






Naam:


Handtekening:
Datum




(*) In alle drie gevallen zal het belastbaar voordeel worden belast aan uw
marginale belastingvoet. Dit voordeel kan mogelijks ook onderworpen zijn aan
Belgische sociale zekerheidsbijdragen afhankelijk van de feiten en
omstandigheden.


De Vennootschap geeft géén belasting advies. U bent verantwoordelijk om zonodig
onafhankelijk belasting advies in te winnen.









--------------------------------------------------------------------------------







Canada
Form of Payment for Options. Due to legal restrictions in Canada, Participant
may not pay the exercise price or Tax-Related Items by surrendering Shares that
he or she already owns or by attesting to the ownership of Shares.
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through UBS or such other broker designated under the Plan,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. The Company’s
ordinary shares are currently traded on the New York Stock Exchange which is
located outside of Canada, under the ticker symbol “ALLE” and Shares acquired
under the Plan may be sold through this exchange.
Foreign Asset/Account Reporting Information. Participant is required to report
his or her foreign specified property, including Shares and rights to receive
Shares (e.g., Options), on form T1135 (Foreign Income Verification Statement) if
the total cost of the foreign specified property exceeds C$100,000 at any time
during the year. Options must be reported (generally at a nil cost) if the
C$100,000 cost threshold is exceeded because of other foreign specified property
held by Participant. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if other Shares
are also owned, this ACB may have to be averaged with the ACB of the other
Shares. Participant should consult his or her personal tax advisor to ensure
compliance with applicable reporting obligations.
The following provisions will apply to Participant if he or she is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, including this Appendix, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.
Data Privacy. This provision supplements Section 8 of the Award Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, its Affiliates and UBS (or any other
stock plan service provider that may be selected by the Company to assist with
the Plan) to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and its Affiliates to record such
information and to keep such information in Participant’s employee file.


China
Termination of Employment. The following provision replaces Section 3 of the
Award Agreement:
Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:







--------------------------------------------------------------------------------









(a)
General

If Participant’s employment terminates due to any reason or in any circumstances
not specified in Sections 3(b) through (g) below, Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)    Group Termination
If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully vested, all other unvested Options shall be
cancelled as of the date of termination of active employment and all vested
Options shall remain exercisable for 6 months (or such longer period as may be
permitted by the State Administration of Foreign Exchange (“SAFE”), not to
exceed 3 years) following termination of active employment.
(c)    Job Elimination / Change / Relocation
If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 6 months (or such longer period as may be
permitted by SAFE, not to exceed 1 year) from the date of termination of active
employment to exercise vested Options and all unvested Options will be cancelled
as of the date of termination of active employment.
(d)    Termination Due to Disability
If Participant’s employment terminates due to disability, all unvested Options
shall vest as of the date of such termination of employment and vested Options
shall remain exercisable for 6 months (or such longer period as may be permitted
by SAFE, not to exceed 3 years) following termination of employment.
(e)    Termination Due to Retirement
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 6 months (or such longer period as may be permitted by SAFE, not
to exceed 5 years) following termination of employment.
(f)    Termination Due to Death
Notwithstanding the provisions of Section 3(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 6 months (or such longer period as may be permitted by SAFE, not
to exceed 3 years) following termination of employment.
(g)    Termination for Cause







--------------------------------------------------------------------------------







In the event Participant’s employment is terminated for cause, all Options,
whether vested or unvested, shall be cancelled immediately upon termination of
active employment. For purposes of this Section 3(g), “cause” shall mean (i) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (ii)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (iii)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(h)    Expiration of Options
Notwithstanding the provisions of Sections 3(a) through (g) above, in no event
shall any portion of the Options be exercisable more than 10 years after the
Grant Date.
Form of Payment for Options. To facilitate compliance with any applicable laws
or regulations in China, Participant will be required to pay the exercise price
through the delivery of irrevocable instructions to a broker to sell all of the
Shares obtained upon exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate
exercise price for the Shares being purchased. The remaining proceeds of the
sale of the Shares, less any Tax-Related Items and broker’s fees or commissions,
will be remitted to Participant in accordance with any applicable exchange
control laws and regulations. The Company reserves the right to allow additional
forms of payment depending on the development of local law.
Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a national of the People’s Republic of China (the “PRC”) and subject to
exchange control restrictions in China, he or she will be required to
immediately repatriate the proceeds of the sale of Shares to China. Participant
further understands that the repatriation of such funds may need to be effected
through a special exchange control account established by the Company or an
Affiliate and he or she hereby consents and agrees that such funds may be
transferred to such special account prior to being delivered to Participant’s
personal account.
Participant also understands that the Company will deliver any sale proceeds to
Participant as soon as practicable, but that there may be delays in distributing
the funds due to exchange control requirements in China. Proceeds may be paid to
Participant in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid in U.S. dollars, Participant will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are paid in local currency, the Company is under
no obligation to secure any particular currency conversion rate and the Company
may face delays in converting the proceeds to local currency due to exchange
control restrictions, and Participant agrees to bear any currency fluctuation
risk between the time the Shares are sold and the time (i) the Tax-Related Items
are converted to local currency and remitted to the tax authorities and/or (ii)
the net proceeds are converted to local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Exchange Control Information. PRC residents are required to report to SAFE
details of their foreign financial assets and liabilities, as well as details of
any economic transactions conducted with non-PRC residents, either directly or
through financial institutions. Under these rules, Participant may be subject to
reporting obligations for the Option and/or the Shares acquired under the Plan
and any Plan-related transactions.
France
Option Not Tax-Qualified. The Option is not intended to be French tax-qualified.







--------------------------------------------------------------------------------







Termination Due to Retirement. This provision replaces Section 3(e) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Language Consent. In accepting the Option, Participant confirms having read and
understood the documents relating to the Option (the Plan and the Award
Agreement including this Appendix), which were provided in English. Participant
accepts the terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant cette Attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
Attribution (le Plan, le Contrat d’Attribution incluant cette Annexe), qui ont
été remis en langue anglaise. Le Participant accepte les termes de ces documents
en conséquence.
Foreign Asset/Account Reporting Information. Participant is required to report
any Shares and foreign bank accounts, including accounts closed during the tax
year, to the French tax authorities when filing his or her annual tax return.
Germany
Termination Due to Retirement. This provision replaces Section 3(e) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Exchange Control Information. Participant must report any cross-border payments
in excess of €12,500 to the German Federal Bank (Bundesbank). The report must be
filed electronically by the 5th day of the month following the month in which
the payment occurred. The form of report (Allgemeine Meldeportal Statistik) can
be accessed via the Bundesbank’s website (www.bundesbank.de). Participant should
consult his or her personal legal advisor to ensure compliance with applicable
reporting obligations.
Hong Kong
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).
Vesting. This provision supplements Section 1 of the Award Agreement:
Shares received under the Plan are accepted as a personal investment. In the
event the Option vests and the Participant exercises the Option within six
months of the Grant Date, Participant agrees that he or she will not sell the
Shares acquired upon exercise prior to the six-month anniversary of the Grant
Date.
Securities Law Information. The Option and the Shares issued upon exercise of
the Option do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company or its Affiliates.







--------------------------------------------------------------------------------







The Award Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Award Agreement,
including this Appendix, the Plan and other incidental communication materials
are intended only for the personal use of each eligible employee and not for
distribution to any other person. Participant is advised to exercise caution in
relation to the Option. If Participant has questions about any of the contents
of the Award Agreement, including this Appendix, or the Plan, he or she should
contact a legal or other professional advisor.
Italy
Form of Payment for Options. Due to legal restrictions in Italy, Participant
will be required to pay the exercise price through the delivery of irrevocable
instructions to a broker to sell all of the Shares obtained upon exercise of the
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate exercise price for the Shares being purchased.
The remaining proceeds of the sale of the Shares, less any Tax-Related Items and
broker’s fees or commissions, will be remitted to Participant. The Company
reserves the right to allow additional forms of payment depending on the
development of local law.
Termination Due to Retirement. This provision replaces Section 3(e) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Document Acknowledgment. By accepting the Option, Participant acknowledges that
he or she has received a copy of, and has reviewed the Plan and the Award
Agreement, including this Appendix, in their entirety and fully understands and
accepts all provisions of the Plan and the Award Agreement, including this
Appendix.
Participant further acknowledges that Participant has read and specifically and
expressly agrees to the following provisions of the Award Agreement: (i)
Responsibility for Taxes; (ii) Electronic Delivery and Participation; (iii)
Recoupment Provision; (iv) Choice of Law and Venue; and (v) the Form of Payment
for Options provision set forth above.
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold investments abroad and/or foreign financial assets
(including Shares and cash) which may generate income taxable in Italy are
required to report such investments and assets on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. These
reporting obligations also apply to Italian residents who are the beneficial
owners of the investments abroad or foreign financial assets under Italian money
laundering provisions. Participant should consult his or her personal legal
advisor to ensure compliance with applicable reporting obligations.
Mexico
Labor Law Policy and Acknowledgment. By accepting the Option, Participant
expressly recognizes that Allegion plc, with registered offices at Earlsfort
Centre, Earlsfort Terrace, Dublin, Ireland, is solely responsible for the
administration of the Plan and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and the Company since Participant is participating in the Plan on a
wholly commercial basis and Participant’s sole Employer is Allegion de Mexico,







--------------------------------------------------------------------------------







S. de R.L. de C.V. or Schlage de Mexico SA de CV (“Allegion-Mexico”). Based on
the foregoing, Participant expressly recognizes that the Plan and the benefits
that Participant may derive from his or her participation in the Plan do not
establish any rights between Participant and Allegion-Mexico, and do not form
part of the employment conditions and/or benefits provided by Allegion-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Plan Document Acknowledgment. By accepting the Option, Participant acknowledges
that he or she has received a copy of the Plan, has reviewed the Plan and the
Award Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Award Agreement. In addition, by accepting the
Option, Participant further acknowledges that he or she has read and
specifically and expressly approves the terms and conditions in Section 6 of the
Award Agreement (“Nature of the Grant.”), in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) neither the Company, the Employer nor any Affiliate is
responsible for any decrease in the value of the Shares underlying the Option.
Política de la Ley Laboral y Reconocimiento. Al aceptar la Opción, el
Participante reconoce expresamente que Allegion plc, con oficinas registradas
ubicadas a Earlsfort Centre, Earlsfort Terrace, Dublin, Ireland, es el único
responsable de la administración del Plan y que participación del
Participante en el mismo y la adquisición de Acciones no constituye de ninguna
manera una relación laboral entre el Participante y la Compañía, debido a que la
participación de esa persona en el Plan deriva únicamente de una relación
comercial y el único Patrón del participante es Allegion de Mexico, S. de R.L.
de C.V. o Schlage de Mexico SA de CV (“Allegion-México”). Derivado de lo
anterior, el Participante reconoce expresamente que el Plan y los beneficios que
pudieran derivar para el Participante por su participación en el mismo, no
establecen ningún derecho entre el Participante y Allegion-México, y no forman
parte de las condiciones laborales y/o prestaciones otorgadas por
Allegion-México, y cualquier modificación al Plan o la terminación del mismo de
ninguna manera podrá ser interpretada como una modificación o desmejora de los
términos y condiciones de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y







--------------------------------------------------------------------------------







representantes legales con respecto a cualquier reclamo que pudiera surgir.
Reconocimiento de Documentos del Plan. Al aceptar la Opción, el Participante
reconoce que ha recibido una copia del Plan, que ha revisado el Plan y el
Acuerdo de Concesión en su totalidad y entiende y acepta los términos del Plan y
del Acuerdo de Concesión. Adicionalmente, al aceptar la Opción, el Participante
reconoce que ha leído y específica y expresamente aprueba los términos y
condiciones del Sección 6 del Acuerdo de Concesión (denominado “Naturaleza de la
Concesión”), donde claramente se establece que (i) la participación en el Plan
no constituye un derecho adquirido, (ii) el Plan y la participación en el Plan
es ofrecido por la Compañía en forma totalmente discresional; (iii) la
participación en el Plan es voluntaria; y (iv) ni la Compañía ni el Patrón ni su
Afiliada es responsable por el decremento en el valor de las acciones de la
Opción.
Netherlands
Termination Due to Retirement. This provision replaces Section 3(e) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Poland
Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland on transactions and balances of the securities and
cash deposited in such accounts if the value of such securities and cash (when
combined with all other assets held abroad) exceeds PLN 7,000,000. If required,
the reports must be filed on a quarterly basis on special forms available on the
website of the National Bank of Poland. Any transfer of funds in excess of a
specified threshold (currently €15,000, or PLN 15,000 if such transfer of funds
is connected with business activity of an entrepreneur) must be effected through
a bank account in Poland. Participant should maintain evidence of such foreign
exchange transactions for five years, in case of a request for production of
same by the National Bank of Poland.
United Kingdom (the “U.K.”)
Termination Due to Retirement. This provision replaces Section 3(e) of the Award
Agreement:
Notwithstanding the provisions of Section 3(a) through (d) above, and unless
Participant’s employment terminates for cause as defined in Section 3(g) below,
if Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Responsibility for Taxes. This provision supplements Section 5 of the Award
Agreement:
Without limitation to Section 5 of the Award Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified the Company and







--------------------------------------------------------------------------------







the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Act), the terms of the
immediately foregoing provision will not apply. In the event that Participant is
an executive officer or director and the income tax is not collected from or
paid by Participant within ninety (90) days of the end of the U.K. tax year in
which an event giving rise to the indemnification described above occurs, the
amount of any uncollected income tax may constitute a benefit to Participant on
which additional income tax and national insurance contributions may be payable.
Participant acknowledges that he or she will be responsible for reporting and
paying any income tax due on this additional benefit directly to the HMRC under
the self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee national insurance contributions due
on this additional benefit.
United States
There are no country-specific provisions.







